Citation Nr: 0215340	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  02-03 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for service connection for degenerative 
joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which determined that new and material 
evidence had not been presented to reopen a claim for service 
connection for degenerative joint disease of the lumbosacral 
spine.   

This appeal only addresses the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for degenerative joint disease of 
the lumbosacral spine.  Further development will be conducted 
on the issue of service connection for an acquired 
psychiatric disorder on a de novo basis pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  In an unappealed decision dated in January 1998, the RO 
denied the veteran's claim of entitlement to service 
connection for degenerative joint disease of the lumbosacral 
spine.

2.  The evidence received since the RO's January 1998 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The January 1998 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for 
degenerative joint disease of the lumbosacral spine, is 
final.  38 U.S.C.A. § 7105 (West 1991).

2.  The additional evidence received since the January 1998 
RO rating decision is new and material and the requirements 
to reopen the veteran's claim of entitlement to service 
connection for degenerative joint disease of the lumbosacral 
spine have been met.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board notes that the provisions of 38 C.F.R. 
§ 3.156(a) regarding new and material claims were amended 
effective August 29, 2001.  These amendments are effective 
only on claims received on or after August 29, 2001, and are, 
thus, not relevant in the instant case.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).

In this regard the RO notified the veteran of the 
requirements necessary to establish his claim in the 
statement of the case.  In a September 2001 letter, the RO 
also notified the veteran of VCAA and that VA would attempt 
to obtain medical records identified by the veteran.  The 
record shows that the RO has sought and/or obtained all 
pertinent evidence needed to adjudicate the present issue, 
and the Board finds that the VA has satisfied met provisions 
of the VCAA.  Quartuccio v. Princippi, 16 Vet. App. 183 
(2002). 

The Board notes that because this is a case in which service 
medical records of the veteran are unavailable and presumed 
destroyed, it has a heightened duty to explain its findings 
and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303 (2002).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately displayed, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record at the time of the January 1998 rating 
decision is summarized. A review of the evidence shows that 
the majority of the veteran's service medical records were 
destroyed during a fire at the National Personnel Records 
Center (NPRC).  In response to a query to the NPRC, the NPRC 
indicated that the Surgeon General, Department of the Army 
(SGO) had been searched and no records were found.  The 
claims file contains the report of the veteran's February 
1955 separation examination, which shows that on examination, 
the clinical evaluation of the spine and other 
musculoskeletal system was normal. 

After service, the evidence includes VA medical records from 
1993 to 1997, showing treatment for low back pain.  The 
report of a September 1997 VA examination reflects a history 
of low back pain since 1954 while in service.  After 
examination, the diagnosis was chronic low back pain without 
neurologic deficits and that X-ray examination showed 
degenerative joint disease.

In a January 1998 rating decision, the RO denied service 
connection for degenerative joint disease of lumbosacral 
spine.  At that time the RO determined that the veteran's 
lumbosacral spine degenerative joint disease was not shown to 
be related to any disease or injury during service.   In that 
decision the RO noted that the February 1955 separation 
examination was negative for clinical objective findings of a 
chronic low back condition.  The RO determined also that the 
outpatient reports from 1993 to 1997 showed treatment for low 
back pain and failed to establish any relationship between 
the degenerative joint disease of the lumbosacral spine and 
any disease or injury during service.  The veteran was 
notified of that decision and of his appellate rights, which 
were mailed to him at the current address of record in 
February 1998.  He did not appeal the January 1998 rating 
decision, which therefore became final.  38 U.S.C.A. §  7105. 

In this regard, the Board notes that as a general rule, 
within one year from the date of mailing the notice of the 
RO's decision, a Notice of Disagreement (NOD) must be filed 
in order to initiate an appeal of any issue adjudicated by 
the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If a 
NOD is not filed within one year of notice of the decision, 
the RO's determination becomes final.  See 38 U.S.C.A. § 
7105(c).  Despite the finality of a prior decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).


For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence received since the January 1998 rating decision 
includes private medical records from 1975 to 1997.  These 
records show that in August 1975 during a pre-employment 
examination, the veteran's physical examination was recorded 
as normal.  In January 1977 he was seen for complaints of a 
sudden pain in the mid lumbar area after leaning over to pick 
up a piece of shelving.  He indicated that he had pulled a 
muscle in his back.  He was seen two more times that month in 
follow-up visits.  He was seen in June and July 1978 for back 
pain complaints.  During the last of two visits in July 1978, 
the examiner noted that the veteran's back was improving and 
doing much better at that time.  He was seen in February 1981 
for low back pain complaints.  The examiner at that time 
noted that the veteran was apparently hurt about two to three 
weeks before while lifting.  Treatment notes in November 1985 
shows complaints with the back radiating to the leg, which 
the examiner thought was coming from the low back area.  
Notes in January 1986 show that the veteran had pain at the 
sciatic nerve.  Subsequent notes through August 1997 show 
treatment for low back complaints.

VA treatment records dated between 1996 and 2001 show that 
the veteran was treated for low back pain complaints.  The 
assessments and diagnoses include arthritis, degenerative 
disc disease, and mechanical low back pain.  

The veteran also testified at a June 2002 Travel Board 
hearing at the RO before the undersigned member of the Board.  
Received in October 2002 were several statements from friends 
of the veteran which are to the effect the veteran had no 
problems with his back prior to service and experienced back 
problems after his discharge from active duty.

To summarize the Board finds that the lay statements are new 
and material evidence in that they corroborate that the 
veteran experienced back problems after his return for active 
duty.  According the claim is reopened.


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for 
degenerative joint disease of the lumbosacral spine is 
reopened and to this extent only the claim is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

